Citation Nr: 1538810	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  09-15 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bipolar disorder.

2.  Entitlement to service connection for a psychiatric disorder other than bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1983.
 
This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified at a hearing before a decision review officer (DRO) at the RO in March 2010.  A transcript of the hearing is associated with the claims file.

The case was previously before the Board in September 2012 when it was remanded for the Agency of Original Jurisdiction (AOJ) to adjudicate the inextricably intertwined issue of whether there was clear and unmistakable error (CUE) in a January 2005 RO decision that denied entitlement to service connection for bipolar disorder.  In November 2012 the RO denied the claim of CUE in the January 2005 RO rating decision.  An appeal of that issue was not perfected.

In a statement dated in July 2015 the Veteran raised the issues of entitlement to higher evaluations for left knee, left ankle, right leg radiculopathy, left leg radiculopathy, and low back disabilities; and entitlement to service connection for a right knee disability, secondary to low back and ankles, and a neck disability, secondary to the low back.  These issues have not been addressed by the RO.  As such, the Board refers the issues to the RO for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Review of the claims file reveals that the Veteran received consistent treatment from VA.  Admission reports indicate that the Veteran was admitted to the domiciliary with a diagnosis of polysubstance abuse/posttraumatic stress disorder in July 2012.  Another admission report indicates that the Veteran was admitted to the psychiatry service in August 2012 with a diagnosis of bipolar.  Review of the claims file does not reveal VA treatment records dated subsequent to July 2010.  As such, the Board finds it necessary to remand the claims for attempts to be made to obtain complete VA treatment records.  38 C.F.R. § 3.159 (2015).

Service treatment records reveal that the Veteran was seen in June 1982 for a psychiatric evaluation.  Post service treatment records reveal that the Veteran has been treated for psychiatric disabilities, including bipolar disorder, mood disorder, and depressive disorder.  As the Veteran was noted to undergo psychiatric evaluation in service and currently has a psychiatric diagnosis, the Board finds it necessary to afford the Veteran a VA medical examination regarding the etiology of any identified psychiatric disabilities.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since July 2010.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Thereafter, afford the Veteran an appropriate VA examination(s) to determine the nature, extent, onset and etiology of the Veteran's claimed acquired psychiatric disorder.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on the lay statements of record and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any acquired psychiatric disorder found to be present is related to or had its onset during service.  The rationale for all opinions expressed should be provided.

3.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

